[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (116)
This is an action by which plaintiff seeks to recover for personal injuries and property damage arising out of an automobile accident. Defendant has filed an answer. The pleadings have been closed and defendant has moved for summary judgment.
On motion for summary judgment the rules require that judgment be rendered forthwith in the pleadings, affidavits and other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Connecticut Practice Book 384.
Defendant has submitted a statement of material facts not in dispute and other evidence which supports her claim for summary judgment and plaintiff has failed to submit any evidence to the contrary. Where, as here, a party does not respond to the proof offered by the moving party, the court is entitled to rely on the facts stated in the affidavits of the movant. Bartha v. Waterbury House Wrecking Co., 190 Conn. 8, 11.
A review of the proof submitted by defendant and a consideration of the applicable law causes the court to conclude that there is no genuine issue of fact and that defendant is CT Page 1113 entitled to judgment as a matter of law.
Accordingly, summary judgment is rendered for defendant.
PURTILL, J.